United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1186
Issued: June 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 28, 2014 appellant, through counsel, filed a timely appeal from a January 15,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 10, 2013 because she had no residuals of her
accepted work injuries after that date.
FACTUAL HISTORY
On July 2, 2010 OWCP accepted that appellant, then a 44-year-old mail carrier, sustained
bilateral carpal tunnel syndrome and cervical radiculopathy due to performing her repetitive
work duties over time. Appellant indicated that she first became aware of her claimed condition
1

5 U.S.C. §§ 8101-8193.

on December 30, 2008. She stopped work on August 2, 2010 and began to receive compensation
on the daily rolls.2 Appellant later received compensation on the periodic rolls.
On November 10, 2010 Dr. Teofile A. Dauhajre, an attending Board-certified orthopedic
surgeon, performed right carpal release surgery and subsequently, on February 9, 2011, he
performed left carpal tunnel release surgery. Both procedures were authorized by OWCP.
Appellant received treatment for her neck and arm conditions from Dr. Alfred L. Mauro,
a Board-certified anesthesiologist. The findings of the August 9, 2011 magnetic resonance
imaging (MRI) scan of the cervical spine obtained by Dr. Mauro showed normal results. The
cervical cord was normal and there was no evidence of fracture, destructive lesion, osteoarthritic
changes, or extruded fragments.
Dr. Mark Filippone, an attending physician Board-certified in physical medicine and
rehabilitation, obtained electromyogram (EMG) and nerve conduction velocity (NCV) testing on
October 21, 2011 which showed evidence of right C5-7 cervical nerve root involvement into the
right arm and left C5-6 nerve root involvement into the left arm. Evidence of mild bilateral
carpal tunnel syndrome was also observed.
On February 22, 2012 Dr. Dauhajre performed surgery to release the A1 pulley of
appellant’s right thumb.3
In March 21, April 27, and May 31, 2012 reports, Dr. Mauro found that appellant was
totally disabled due to her work-related bilateral carpal tunnel syndrome and cervical
radiculopathy conditions.
In July 2012 OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified orthopedic
surgeon, to determine whether she continued to have residuals of her work-related injuries. In an
August 7, 2012 report, Dr. Lakin posited that appellant did not have any residuals of her
accepted work injuries. He indicated that she had excellent function of her spine and extremities
and that there was no current disability due to her work-related or nonwork-related medical
conditions. Dr. Lakin noted that, while appellant had subjective complaints of pain and
symptomatology, the objective findings were “unremarkable” and were inconsistent with her
subjective complaints. He stated that appellant was “fully recovered” from her work-related
conditions and was able to return to her regular date-of-injury job as a mail carrier. Appellant
also had no residuals of her February 22, 2012 right thumb surgery and did not require any
further medical treatment.

2

OWCP previously accepted that appellant sustained a lumbar sprain on February 27, 2002. Appellant was
temporarily disabled from September 24, 2003 until returning to full-time work on March 21, 2004. In a
November 30, 2012 decision, OWCP denied her request for authorization of lumbar disc decompression surgery
because she did not show that the procedure was necessitated by a work injury. In a May 14, 2013 decision, it
affirmed its November 30, 2012 decision. In a February 3, 2014 decision, the Board affirmed OWCP’s May 14,
2013 decision. Docket No. 13-1739 (issued February 3, 2014).
3

It appears from the record that this surgery was authorized by OWCP, but there is no indication that the
accepted work-related conditions for appellant’s claim were expanded by OWCP.

2

OWCP determined that there was a conflict in the medical opinion evidence between
Dr. Mauro and Dr. Lakin regarding whether appellant continued to have residuals of her
accepted work-related injuries.
The record contains several screenshots from the medical management application under
the Integrated Federal Employees’ Compensation System (iFECS), an application used by
OWCP to select impartial medical specialists.4 One of the screenshots indicates that Dr. Paul
Foddai, a Board-certified orthopedic surgeon, was pending appointment as an impartial medical
specialist. A screenshot listing of Dr. Ernest Tolentino, a Board-certified orthopedic surgeon,
contains a “Bypass Reason” that he “does not accept [Department of Labor] patients.” The
record also contains a Form ME023, dated September 14, 2012, which indicates that Dr. Foddai
had been selected as the impartial medical specialist. The Form ME023 is a system-generated
appointment notification report which denotes that the medical management application process
has been successfully completed.5
By letter dated September 26, 2012, OWCP advised appellant that she was being referred
to Dr. Foddai in order to resolve a conflict in the medical opinion evidence regarding whether
there continued to be a causal relationship between the accepted work injuries and her alleged
current medical condition/disability.
In an October 18, 2012 letter, OWCP informed appellant that she was being referred to
Dr. James Charles, a Board-certified neurologist, “to resolve the outstanding issues in your
claim.” In an October 23, 2012 report, Dr. Charles detailed appellant’s medical history and
reported the findings of his physical examination of her on that date. He noted that the physical
examination of her cervical and thoracic spines was normal. Appellant exhibited full cervical
range of motion and she had normal arm swing and motor coordination functions. Dr. Charles
stated that her reflexes were symmetrical in her upper and lower extremities and that the sensory
examination was normal to pinprick, position, and vibration, proximally and distally. He
diagnosed cervical spondylosis without radiculopathy or myelopathy, noting that it was a
nonwork-related degenerative disorder. Dr. Charles indicated that the work-related bilateral
carpal tunnel syndrome had resolved following surgical decompression. He explained
appellant’s spinal stenosis was exacerbated by obesity with functional embellishment and was
not work related. Dr. Charles concluded that, from a neurological standpoint, appellant had no
workers’ compensation injury and that she was able to return to her regular job as a mail carrier.
In a November 14, 2012 report, Dr. Foddai discussed appellant’s medical history,
including the findings on diagnostic testing, and reported the findings of his physical
examination of appellant on October 16, 2012. He indicated that he observed on examination of
appellant’s cervical spine that there was no evidence of torticollis, axial compression, or axial
distraction. Dr. Foddai stated that her complaints of pain with just gentle stroking of the skin
were not accompanied by spasm or fasciculation and that she had a 25 percent voluntary
reduction of cervical motion. Motor examination revealed normal muscle hulk, tone, and power
of the shoulder and elbow musculature. Dr. Foddai stated that appellant had excellent wrist
4

See infra notes 19 through 36.

5

See infra note 33. On the September 14, 2012 Form ME023, a handwritten notation stated, “Dr. Foddai referred
this [claimant] to a neurologist. October 18, 2012. S. Stanley.”

3

flexion and finger extension of both hands and some patchy decreased sensation in her arms,
forearms, and hands which was not in a clear-cut dermatomal or peripheral distribution.
Phalen’s, Tinel’s, and median nerve compression tests were negative bilaterally and there was no
triggering of the right thumb, indicating resolution of the trigger thumb. There was mild atrophy
of both thenar eminences and mild weakness of the abductor polices. Dr. Foddai stated that he
did not find any clear-cut evidence of any motor, sensory, or reflex changes indicative of cervical
radiculopathy. Appellant’s latest MRI scan examination of the cervical spine, dated August 9,
2011, was read as unremarkable with no abnormalities and, therefore, there was no anatomical
reason for the EMG and NCV studies performed by Dr. Filippone to be positive for cervical
radiculopathy. Dr. Foddai stated that the examination findings failed to show any evidence of
cervical radiculopathy. The findings showed that appellant’s bilateral carpal tunnel syndrome
had resolved following the surgical intervention. Appellant’s back problems were due to
nonwork-related conditions, including obesity and degenerative disease. Dr. Foddai indicated
that she could return to her regular work as a mail carrier without restrictions.
In a June 5, 2013 letter, OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits because she ceased to have residuals of her accepted
work injuries. It indicated that the proposed termination action was justified by the opinions of
Dr. Foddai and Dr. Charles, which showed that she ceased to have residuals of her work-related
injuries.6
Appellant submitted a May 23, 2013 report in which Dr. Filippone indicated that she
continued to have symptoms in her neck and upper extremities, including pain, numbness, and
tingling which radiated from her neck down into her arms and hands.
By decision dated July 10, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective July 10, 2013 because she had no residuals of her accepted work
injuries after that date. It noted that the weight of the medical evidence rested with the opinion
of Dr. Foddai, the impartial medical specialist.7
Appellant requested a video oral hearing with an OWCP hearing representative. During
the hearing held on November 8, 2013, counsel presented arguments in which he questioned
whether OWCP properly followed its procedures for referral of appellant to an impartial medical
specialist. He also argued that Dr. Foddai and Dr. Charles did not provide adequate medical
rationale in support of their opinions regarding continuing work-related residuals.
In a January 15, 2014 decision, an OWCP hearing representative affirmed OWCP’s
July 10, 2013 decision terminating appellant’s wage-loss compensation and medical benefits. He
found that the weight of the medical opinion evidence rested with the opinion of Dr. Foddai, the
impartial medical specialist, and justified the termination action.8

6

OWCP appeared to characterize both Dr. Foddai and Dr. Charles as serving as impartial medical specialists. In
actuality, Dr. Foddai served as an impartial medical specialist and Dr. Charles served as an OWCP referral
physician.
7

In this decision, OWCP did not characterize Dr. Charles as an impartial medical specialist.

8

The hearing representative properly referred to Dr. Charles as an OWCP referral physician.

4

LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.9 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.10 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.11
Under FECA, Congress has provided that when there is disagreement between the
physician on the part of the United States and that of the employee, the Secretary shall appoint a
third physician who shall make an examination.12 The Board has noted that the appointment of a
referee physician under this section is mandatory in cases where there is such disagreement and
that failure of OWCP to properly appoint a medical referee may constitute reversible error.13
When the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.14 OWCP’s medical adviser may review the
opinion, but the resolution of the conflict is the responsibility of the impartial medical
specialist.15
In cases arising under section 8123(a), the Board has long recognized the discretion of
the Director to appoint physicians to examine claimants under FECA in the adjudication of
claims.16 FECA does not specify how the appointment of a medical referee is to be
accomplished. Moreover, it is silent as to the qualifications of the physicians to be considered.17
The implementing federal regulations, citing to the Board’s decision in James P. Roberts,
provide that development of the claim is appropriate when a conflict arises between medical
opinions of virtually equal weight.18
Congress did not address the manner by which an impartial medical referee is to be
selected. Rather, this was left to the expertise of the Director in administering the compensation

9

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

10

Charles E. Minniss, 40 ECAB 708, 716 (1989).

11

Del K. Rykert, 40 ECAB 284, 295-96 (1988).

12

5 U.S.C. § 8123(a).

13

Tony F. Chilefone, 3 ECAB 67 (1949).

14

B.P., Docket No. 08-1457 (issued February 2, 2009); J.M., 58 ECAB 478 (2007); Barry Neutuch, 54 ECAB
313 (2003).
15

V.G., 59 ECAB 635 (2008); Thomas J. Fragale, 55 ECAB 619 (2004).

16

William C. Gregory, 4 ECAB 6 (1950).

17

Melvina Jackson, 38 ECAB 443 (1987).

18

See 20 C.F.R. § 10.321(a); James P. Roberts, 31 ECAB 1010 (1980).

5

program created under FECA.19 Under the Federal (FECA) Procedure Manual, the Director has
exercised discretion to implement practices pertaining to the selection of the impartial medical
referee. Unlike second opinion physicians, the selection of referee physicians is made from a
strict rotational system.20 OWCP will select a physician who is qualified in the appropriate
medical specialty and who has no prior connection with the case.21 Physicians who may not
serve as impartial specialists include those employed by, under contract to, or regularly
associated with federal agencies;22 physicians previously connected with the claim or claimant or
physicians in partnership with those already so connected23 and physicians who have acted as a
medical consultant to OWCP.24 The fact that a physician has conducted second opinion
examinations in connection with FECA claims does not eliminate that individual from serving as
an impartial referee in a case in which he or she has no prior involvement.25
In turn, the Director has delegated authority to each OWCP district for selection of the
referee physician by use of the medical management application within iFECS.26 This
application contains the names of physicians who are Board-certified in over 30 medical
specialties for use as referees within appropriate geographical areas.27 The medical management
application in iFECS replaces the prior Physician Directory System (PDS) method of
appointment.28 It provides for a rotation among physicians from the American Board of Medical
Specialties, including the medical boards of the American Medical Association, and those
physicians Board-certified with the American Osteopathic Association.29
Selection of the referee physician is made through use of the application by a medical
scheduler. The claims examiner may not dictate the physician to serve as the referee examiner.30
The medical scheduler inputs the claim number into the application, from which the claimant’s
home zip code is loaded.31 The scheduler chooses the type of examination to be performed
19

See, e.g., Harry D. Butler, 43 ECAB 859, 866 (1992) (the Director delegated discretion in determining the
manner by which permanent impairment is evaluated for schedule award purposes).
20

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b) (July 2011).

21

Id. at Chapter 3.500.4(b)(1).

22

Id. at Chapter 3.500.4(b)(3)(a).

23

Id. at Chapter 3.500.4(b)(3)(b).

24

Id. at Chapter 3.500.4(b)(3)(c).

25

See id.

26

Id. at Chapter 3.500.4(b)(6).

27

Id. at Chapter 3.500.4(b)(6)(a).

28

Id. at Chapter 3.500.5.

29

Id. at Chapter 3.500.5(a).

30

Id. at Chapter 3.500.5(b).

31

Id. at Chapter 3.500.5(c).

6

(second opinion or impartial referee) and the applicable medical specialty.32 The next physician
in the roster appears on the screen and remains until an appointment is scheduled or the
physician is bypassed. If the physician agrees to the appointment, the date and time are entered
into the application. Upon entry of the appointment information, the application prompts the
medical scheduler to prepare a Form ME023, appointment notification report for imaging into
the case file.33 Once an appointment with a medical referee is scheduled the claimant and any
authorized representative is to be notified.34
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. The procedures
contemplate that the impartial medical specialists will be selected on a strict rotating basis in
order to negate any appearance that preferential treatment exists between OWCP and a particular
physician.35 OWCP has an obligation to verify that it selected an impartial medical specialist in
a fair and unbiased manner. It maintains records for this very purpose.36
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and cervical
radiculopathy due to performing her repetitive work duties over a period of time. On
November 10, 2010 Dr. Dauhajre, an attending Board-certified orthopedic surgeon, performed
right carpal tunnel release surgery and, on February 9, 2011, he performed left carpal tunnel
release surgery. On February 22, 2012 he performed surgery to release the A1 pulley of
appellant’s right thumb.
The Board finds that OWCP determined that there was a conflict in the medical evidence
between Dr. Mauro, an attending Board-certified anesthesiologist, and Dr. Lakin, a Boardcertified orthopedic surgeon and an OWCP referral physician, regarding whether appellant had
continued residuals of her accepted injuries.37 To resolve the conflict, OWCP referred appellant
to Dr. Foddai, a Board-certified orthopedic surgeon, for an impartial medical examination and
32

Id. The roster of physicians is not made visible to the medical scheduler under the application. The medical
scheduler may update information pertaining to whether the selected physician can schedule an appointment in a
timely manner and, if not, will enter an appropriate bypass code. Id. at Chapter 3.500.5(e-f). Upon entry of a
bypass code, the medical management application will present the next physician based on specialty and zip code.
33

Id. at Chapter 3.500.5(g). The ME023 serves as documentary evidence that the referee appointment was
scheduled through the medical management application rotational system. Should an issue arise concerning the
selection of the referee specialist, a copy of the ME023 may be reproduced and copied for the case record.
34

Id. at Chapter 3.500.4(d). Notice should include the existence of a conflict in the medical evidence under
section 8123; the name and address of the referee physician with date and time of appointment; a warning of
suspension of benefits under section 8123(d) and information on how to claim travel expenses.
35

Raymond J. Brown, 52 ECAB 192 (2001).

36

M.A., Docket No. 07-1344 (issued February 19, 2008).

37

See supra notes 12 and 13. In March 21, April 27, and May 31, 2012 reports, Dr. Mauro found that appellant
was totally disabled due to her work-related bilateral carpal tunnel syndrome and cervical radiculopathy conditions.
In contrast, Dr. Lakin posited in an August 7, 2012 report that appellant did not have any residuals of her accepted
work injuries.

7

opinion on the matter. The Board finds that the weight of the medical evidence regarding workrelated residuals rests with the well-rationalized November 14, 2012 report of Dr. Foddai, the
impartial medical specialist, and that this report justified OWCP’s termination of appellant’s
wage-loss compensation and medical benefits effective July 10, 2013.38
Before OWCP and on appeal, counsel argued that OWCP did not properly utilize its
medical management application system in selecting Dr. Foddai as an impartial medical
specialist in this case. The Board finds that Dr. Foddai was properly selected under the medical
management application system and properly served as an impartial medical specialist.
The record contains several screenshots from the medical management application
system under iFECS, including a screenshot documenting the selection of Dr. Foddai.39 The
record contains a Form ME023, a system-generated appointment notification report which notes
that the medical management application process has been successfully completed according to
the procedures designed to ensure the random nature of the selection process.40 Therefore, the
record reflects that the medical management application was properly used to randomly select
Dr. Foddai as an impartial medical specialist.
The Board finds that the weight of the medical evidence with regard to work-related
residuals rests with the well-rationalized opinion of Dr. Foddai, the impartial medical specialist.
The report of Dr. Foddai shows that appellant had no residuals of her accepted work injuries
after July 10, 2013.
In his November 14, 2012 report, Dr. Foddai discussed appellant’s medical history,
including the findings on diagnostic testing, and reported the findings of his physical
examination of appellant on October 16, 2012. He indicated that he observed on examination of
appellant’s cervical spine that there was no evidence of torticollis, axial compression, or axial
distraction. Phalen’s, Tinel’s, and median nerve compression tests were negative bilaterally and
he did not find any clear-cut evidence of any motor, sensory, or reflex changes indicative of
cervical radiculopathy.41 Appellant’s latest cervical spine MRI scan, dated August 9, 2011, was
unremarkable with no abnormalities and, therefore, there was no anatomical reason for the EMG
and NCV studies performed by Dr. Filippone to be positive for cervical radiculopathy.
Dr. Foddai stated that the examination findings failed to show any evidence of cervical
radiculopathy. The findings showed that appellant’s bilateral carpal tunnel syndrome had
resolved following her surgeries. Appellant’s back problems were due to nonwork-related
conditions, including obesity and degenerative disease. Dr. Foddai indicated that she could
return to her regular work as a mail carrier without restrictions.

38

See supra note 14.

39

See supra notes 19 through 36.

40

See supra note 33. A screenshot lists Dr. Tolentino, a Board-certified orthopedic surgeon, but the screenshot
shows that there was a valid reason to bypass Dr. Tolentino because he “does not accept [Department of Labor]
patients.” See supra note 32.
41

Appellant had some patchy decreased sensation in her arms, forearms, and hands, but it was not in a clear-cut
dermatomal or peripheral distribution.

8

On appeal, counsel argued that Dr. Foddai did not adequately consider appellant’s EMG
and NCV testing in reaching his conclusions. However, Dr. Foddai did consider this diagnostic
testing and concluded that the results of the most recent EMG and NCV testing (from
October 2011) were not supported by a contemporaneous MRI scan or by the physical
examination findings he obtained on October 16, 2012. Counsel also argued that Dr. Foddai
improperly found that appellant no longer had carpal tunnel syndrome. Dr. Foddai clearly
explained, with sufficient rationale, that the examination findings showed that this condition had
resolved after successful surgery. Counsel argued that Dr. Foddai did not adequately address
appellant’s restricted cervical range of motion, but Dr. Foddai explained that this restricted
motion was purely voluntary in nature.42 He also suggested that the May 23, 2013 report of
Dr. Filippone, an attending physician Board-certified in physical medicine and rehabilitation,
showed that appellant continued to have work-related residuals.
However, although
Dr. Filippone indicated that appellant continued to have symptoms in her neck and upper
extremities, he did not provide an opinion on the cause of these symptoms.
The Board has carefully reviewed the opinion of Dr. Foddai and notes that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Foddai provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.43 He provided medical rationale for
his opinion by explaining that the objective medical findings did not show evidence of the
accepted work injuries and that appellant’s continuing neck and arm problems were due to
nonwork-related conditions.44
For these reasons, OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective July 10, 2013. Appellant may submit new evidence or argument with
a written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 10, 2013 because she had no residuals of her
accepted work injuries after that date.

42

Counsel also argued that Dr. Foddai did not adequately address the findings of mild atrophy of both thenar
eminences and mild weakness of the abductor polices. However, these conditions have not been accepted by OWCP
and the medical evidence does not otherwise establish them as being work related. Moreover, there is no evidence
that these conditions require medical treatment or cause disability from work.
43

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

44

The record also contains an October 23, 2012 report in which Dr. Charles, a Board-certified neurologist,
indicated that appellant ceased to have residuals of her accepted work injuries. Although a notation to the record
suggested that Dr. Foddai requested Dr. Charles’ involvement in the case, it appears that appellant actually was
referred to Dr. Charles by OWCP and therefore he served as an OWCP referral physician. Dr. Foddai made no
mention of Dr. Charles in his November 14, 2012 report. In its June 5, 2013 notice of proposed termination, OWCP
characterized Dr. Charles as an impartial medical specialist, but it later properly referred to him as an OWCP
referral physician and correctly noted that the weight of the medical evidence rested with the opinion of Dr. Foddai,
the impartial medical specialist.

9

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

